Citation Nr: 0310595	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-02 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from August 1961 to June 1974.  
He served in Vietnam from September 1965 to July 1966, and 
from December 1969 to February 1970.

This appeal arises from a September 1994 rating action that 
denied service connection for PTSD.

In October 2002, the Board of Veterans Appeals (Board) 
determined that further evidentiary development was warranted 
in this case, and undertook such development pursuant to 
38 C.F.R. § 19.9 (2002).  The Board notified the appellant of 
the additional development by letter of January 2003.


REMAND

The provisions of 38 C.F.R. § 19.9 essentially conferring 
upon the Board jurisdiction to adjudicate claims on the basis 
of evidence developed by the Board, but not reviewed by the 
RO, has recently been held to be invalid.  Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  In view of the above, 
to avoid any prejudice to the veteran (see Bernard v. Brown, 
4 Vet. App. 384 (1995)), and considering the record in light 
of the duties imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002) and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)), the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has not been accomplished, as a result of which this 
case must be returned to the RO for additional notice and 
development.  

Of record is VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, signed by the 
veteran in October 2001, appointing the Veterans of Foreign 
Wars of the U.S. as his authorized representative in his 
claim for VA benefits.  Appellate review discloses that on VA 
Form 21-4138 signed by the veteran in December 2001, he 
requested that a complete copy of his VA claims folder be 
forwarded to his service officer, R. L. Setler, Jr., of the 
West Virginia Division of Veterans Affairs in Fairmont, West 
Virginia.  The Board finds that due process of law requires 
clarification of representation in this case, in view of the 
veteran's indication that he may want a representative of 
another service organization to represent him in his claim 
for VA benefits.

In his Substantive Appeal which was received in January 1995, 
the veteran requested a hearing before a hearing officer at 
the RO.  By letters of March 1995, the RO notified the 
veteran and his representative of a hearing that had been 
scheduled for him at the RO for a date subsequently in March.  
In May 1995, the veteran's representative notified the RO 
that the veteran had been unable to attend the scheduled 
hearing due to illness, having been hospitalized at a VA 
medical facility since February, and that it was unknown how 
long he would be hospitalized.  The record does not indicate 
that the veteran ever withdrew his hearing request.  Under 
the circumstances, the Board finds that another RO hearing 
should be scheduled for him.

By letter of December 2000, the U.S. Department of the Navy, 
Headquarters U.S. Marine Corps, Personnel Management Support 
Branch, Records Correspondence Section responded to the RO's 
request for a search of the veteran's unit records in efforts 
to confirm his claimed stressors.  The letter notified the RO 
that information concerning the unit to which the veteran was 
attached should be contained in the command chronologies 
submitted by his unit, which records should be requested from 
the U.S. Marine Corps Historical Center in Washington, D.C.  
However, the record does not indicate that such evidentiary 
development was ever accomplished, and in written argument 
dated in January 2002, the veteran's representative 
specifically requested that such development be undertaken.  
The Board finds that due process of law requires that the RO 
undertake this development, which may result in evidence 
pertinent to the verification of the veteran's claimed 
stressors.

The Board notes that the veteran did not respond to the 
Board's January 2003 request for additional information in 
his claim for service connection for PTSD.  However, review 
of the record shows that he was hospitalized at a VA medical 
facility for most of the month of February 2003.  Recognizing 
that his recent hospitalization may have prevented him from 
timely responding to the Board's request, the Board finds 
that the veteran should be afforded another opportunity to 
respond.

Lastly, the Board notes that, in approaching a claim for 
service connection for PTSD, the question of the existence of 
an event claimed as a recognizable stressor must be resolved 
by RO adjudicators.  If the RO concludes that the record 
establishes the existence of such stressor(s), only then 
should the case be referred for a VA psychiatric examination 
for the purpose of determining the sufficiency of the 
stressor(s), and whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In referring 
such case for a VA examination, the RO should specify to the 
examiner precisely which stressors have been accepted as 
established by the record, and the medical examiner must be 
instructed that only those events may be considered in 
determining whether stressors to which the veteran was 
exposed during service were of sufficient severity as to have 
resulted in current psychiatric symptoms.  In other words, if 
the RO determines that the record does not establish the 
existence of alleged stressors, a VA psychiatric examination 
to determine whether PTSD due to service is present is 
pointless.  Likewise, if the VA examiner renders a diagnosis 
of PTSD that is not clearly based upon stressors in service 
whose existence the RO has accepted, the VA examination would 
be inadequate for rating purposes.

In order to ensure full compliance with due process 
requirements, this case is thus REMANDED to the RO for the 
following action:

1.	The RO should contact the veteran and 
ask him to clarify whether he wants to 
be represented in his claim for VA 
benefits by the West Virginia 
Department of Veterans Affairs, the 
Veterans of Foreign Wars of the U.S., 
or a single other veterans service 
organization or representative.  If he 
wants to be represented by a veterans 
service organization other than the 
Veterans of Foreign Wars of the U.S., 
for which a current power of attorney 
is of record, he should be requested 
to sign and submit a new VA Form 21-
22, Appointment of Veterans Service 
Organization as Claimant's 
Representative, indicating his sole 
new authorized representative in his 
claim for VA benefits.  Any new power 
of attorney should be associated with 
the claims folder, which should be 
referred to such new representative 
for review and preparation of any 
written argument on his behalf prior 
to undertaking any action in the 
paragraphs below.

2.	After clarification of representation 
has been accomplished, the RO should 
schedule, at the first convenient 
opportunity, a hearing for the veteran 
and any witnesses before a hearing 
officer at the RO.

3.	The RO should contact the veteran and 
request him to identify all VA medical 
facilities at which he received 
treatment for PTSD from 1992 to the 
present time.  Thereafter, the RO 
should contact each medical facility, 
including the VA Medical Centers in 
Pittsburgh, Pennsylvania (Highland 
Drive) and Clarksburg, West Virginia, 
and obtain and associate with the 
claims folder copies of all records of 
treatment and evaluation for PTSD from 
1992 to the present time.

4.	The RO should contact the veteran and 
request him to provide specific 
information concerning the claimed 
service stressful events that led to 
his PTSD.  Such information should 
include the specific dates on which 
the claimed stressor events occurred.  
The veteran should also be requested 
to provide the full names and units of 
any individuals involved in the 
stressor incidents, including Mr. 
[redacted] who was allegedly killed in 
action; Private [redacted] and Corporal 
[redacted] mentioned on a graves 
registration detail; and Warrant 
Officer 2 [redacted], the officer in 
charge of the perimeter in the 
Hagemeyer sniper incident on Hill 327 
in DaNang, Vietnam.  The veteran 
should be advised that he may also 
submit statements from former service 
comrades or others that establish the 
occurrence of his claimed combat 
service stressful experiences; that 
this information sought is vitally 
necessary; and that he must provide as 
many specific details as possible, 
since, without such detailed 
information, an adequate search for 
verifying information cannot be 
conducted.  All responses from the 
veteran should be associated with the 
claims folder.

5.	After the veteran's responses to the 
abovementioned request for information 
have been received, the RO should 
contact the U.S. Department of the 
Navy, Headquarters U.S. Marine Corps, 
Personnel Management Support Branch, 
Records Correspondence Section, 2008 
Elliot Road, Quantico, Virginia 22134-
5030 and the U.S. Marine Corps 
Historical Center, History and Museums 
Division, Building 58, Washington Navy 
Yard, Washington, D.C. 20374-0580, 
furnish them a copy of the veteran's 
responses as well as a copy of the 
RO's 15 December 2000 letter to the 
Commandant of the U.S. Marine Corps, 
and request them to verify for the 
record the incidents therein that the 
veteran has claimed to be Vietnam 
stressors.  All documents and 
responses should be associated with 
the claims folder.

6.	After the above responses have been 
received, the RO should furnish the 
veteran and his representative a copy 
of those responses and afford them an 
opportunity to respond thereto, to 
include submission of additional 
evidence and argument.  All responses 
should be associated with the claims 
folder.

7.	Thereafter, the RO should make a 
determination on the question of 
whether the veteran engaged in combat 
with the enemy in Vietnam.  If the RO 
determines that the veteran did engage 
in combat and that his claimed 
stressors are related to such combat, 
the veteran's lay testimony and 
evidence regarding the claimed 
stressors must be accepted as 
conclusive as to their occurrence, and 
adjudication of the claim for service 
connection for PTSD should then be 
undertaken in accordance with the 
provisions of 38 U.S.C.A. § 1154(b) 
(2002).

8.	If the RO determines that the veteran 
did not engage in combat with the 
enemy, or that the claimed stressors 
were not related thereto, the RO 
should then review the evidence and 
make a specific determination, based 
upon the complete record, as to 
whether the veteran did experience any 
alleged stressor, and whether the 
evidence is sufficient to establish 
the occurrence of such stressor(s).  
If - and only if - the RO determines 
that the record establishes the 
existence of a stressor(s), any such 
stressor should be specified for the 
record.

9.	Following the completion of the 
foregoing, the veteran should be 
afforded a special VA psychiatric 
examination to determine whether he 
has PTSD, and if so, whether it is 
related to his military service.  
After a review of all pertinent 
evidence and evaluation of the 
veteran, the VA psychiatric examiner 
should address the various inservice 
and post-service clinical findings and 
evaluate the veteran for purposes of 
determining whether he currently 
suffers from PTSD as a result of his 
military experiences in Vietnam.  The 
examiner should comment whether a 
current diagnosis of PTSD is linked to 
a specific corroborated stressor event 
experienced in Vietnam pursuant to the 
diagnostic criteria set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM), DSM-III-R and 
DSM-IV, applying that version which is 
more favorable to the veteran.  In 
determining whether or not the veteran 
has PTSD due to an inservice stressor, 
only the verified history detailed in 
the reports provided by the U.S. 
Marine Corps and/or the RO may be 
relied upon.  The claims folder, to 
include any additional evidence 
received in connection with the above 
development and a copy of this Remand 
Order, must be furnished to the 
examiner and reviewed by him prior to 
the examination.  Any special studies 
or tests the examiner deems necessary, 
to include psychological testing and 
evaluation, such as the Mississippi 
Scale for Combat-Related Post-
Traumatic Stress Disorders, should be 
accomplished.  If PTSD is found, the 
clinical findings and other factors to 
support the diagnosis should be set 
forth, to specifically include the 
etiology of the PTSD and a recitation 
of the stressor(s) relied upon to 
support the diagnosis.

10.	To help avoid future remand, the RO 
must ensure that all requested 
notification and development action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

11.	The RO must also review the claims 
folder to ensure that any additional 
notification and development required 
by the VCAA has been accomplished.

12.	After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for 
service connection for PTSD in light 
of all pertinent evidence and legal 
authority.

13.	If the benefit sought on appeal 
remains denied, the RO must furnish 
the veteran and his representative an 
appropriate Supplemental Statement of 
the Case (to include a summary of the 
laws codifying and the regulations 
implementing the VCAA, and clear 
reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims folder is returned 
to the Board for further appellate 
consideration.


The purpose of this REMAND is to afford due process and to 
accomplish further development of the evidence; it is not the 
Board's intent to imply whether the benefit requested should 
be granted or denied.  The veteran and his representative 
need take no action until otherwise notified, but they may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


